Title: To George Washington from Daniel Leet et al., 3 December 1795
From: Leet, Daniel
To: Washington, George


          
            Sir
            Washington Pennsa Decr 3d 1795
          
          The Subject to Which we Would Call your Attention for A few Minutes, is the late unhappy Insurrection in this part of the Country—We are of those who felt themselves in danger during that frenzy—We have seen it totally subside, peace happily Restored, and the Laws in full and free execution—With peculiar pleasure we have Observed the Lenity with which your Conduct Sir on this trying Occation was Marked, Operating this Happy effect, even More powerfully than the force employed: But Sir, there are Still A Wretched few to Whom your Clemencey has not been extended, and Whose Miserable families are Still Amongst us exciting Such emotions, as no doubt, you Sir will partake of on Reading this, Whilst the Husbands and fathers are, no One knows Where. Now Sir the Question we Would Submit to your Consideration is, Whether it Would be Consistant with

public peace and Safety to extend your pardon to all, and thereby Render the Miserable happy, and Relieve us from the painfull feelings Occationed by their presence and Circumstances. We will not presume Sir to Urge Arguements to you on this Subject, your Own Mind is Much More Capable of Suggesting the proper—We are Aware that this may be thought an early day to Come forward with this Application: The Condition of the unofending Women and Children is all we Can reply, and are With Great respect Sir your Very humble servant
          
            Daniel Leet[and 36 additional signatures]
          
        